Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 44, 46-58 are pending in the current application.
2.	This application is a CON of 15/970,954 05/04/2018 PAT 10676457, which is a DIV of 15/288,605 10/07/2016 PAT 9994546, which is a CON of 14/620,884 02/12/2015 PAT 9493450, which claims benefit of 61/939,458 02/13/2014, and claims benefit of 62/061,258 10/08/2014.
Claim Rejections/Objections Withdrawn
3.	The rejection of claims 1, 44, 46-58 over claims 1-33 of U.S. Patent No. 9,493,450, and claims 1-12 of U.S. Patent No. 9,994,546 as well as the rejection of claims 1, 44, 47, 51 over claims 1-6 of U.S. Patent No. 10,676,457 in view of Amente all on the ground of nonstatutory double patenting are withdrawn in view of the approved timely filed terminal disclaimers.  The rejection of claims 46, 55-58 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn in view of the amendments.
Conclusion
4.	Claims 1, 44, 46-58 are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625